Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 9, 2022

                                          No. 04-22-00181-CV

                                   IN RE THE STATE OF TEXAS

                           From the County Court, Gillespie County, Texas
                                    Trial Court No. JV-0018CCL
                          Honorable Christopher G. Nevins, Judge Presiding


                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

        In March 2022, relator filed a petition for writ of mandamus complaining of the trial
court’s March 23, 2022 order regarding a cell phone and a Jeep, and a motion requesting a stay
of the order. On April 1, 2022, this court stayed decretal paragraphs 3, 4, 5, 6, and 8 of the trial
court’s order that pertained to the cell phone and the Jeep. On August 31, 2022, this court issued
an opinion granting in part and denying in part relator’s petition for writ of mandamus.

        On September 2, 2022, relator filed a motion for rehearing and motion for en banc
reconsideration of that portion of our April 1st opinion regarding the Jeep. Relator also filed a
motion asking this court to continue the stay of decretal paragraphs 4 and 8 pertaining to the
Jeep. We GRANT relator’s request and the following portion of decretal paragraph 4 and the
entirety of decretal paragraph 8 are STAYED pending resolution of the motion for rehearing and
motion for en banc reconsideration:

           4. The Court orders that [parents of complaining witness] are to bring for
           inspection the Jeep where the alleged incident occurred . . . in the possession of
           and/or owned by [parents of complaining witness] be brought and presented to the
           Court for the Court, and Court only, for in-camera inspection.
                                                 [and]
           8. The Court hereby ORDERS that the Jeep be presented for a thirty-minute (30)
           inspection at a location agreed to by the parties. The Respondent, Respondent’s
           1
          This proceeding arises out of Cause No. JV-0018CCL, styled In the Matter of M.A.C.S.C., a Juvenile,
pending in the County Court, Gillespie County, Texas, the Honorable Christopher G. Nevins presiding.
attorneys and/or agents, representatives of the State, and the [parents of
complaining witness] may be present. The inspections shall happen immediately
after the hearing on April 4th at an agreed-to location. If no location can be
agreed to by the parties, the inspection shall happen at the back of the Gillespie
County Jail at the Law Enforcement Center in a place recorded by security
cameras.

It is so ORDERED on September 9, 2022.

                                                    PER CURIAM

ATTESTED TO: ________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT